Continuation page.
The office action of January 11, 2022 listed inventions I and II as follows.
Claim 1 and 5-14, drawn to a method of detecting  butyrate kinase activity using adenosine triphosphate (ATP) and measuring production of adenosine diphosphate (ADP), classified in class 435/194; C12N 9/12.
Claims 2-4 drawn to a method for detecting a short-chain fatty acid having 3 to 6 carbon atoms comprising contacting a sample having a short-chain fatty acid having 3 to 6 carbon atoms with butyrate kinase and ATP, and measuring production of ADP, classified in class 435/15; C12Q 1/485.

In traverse, applicants provide the following arguments.  

Specifically, Claim 2 recites "contacting a short-chain fatty acid having 3 to 6 carbon atoms in a sample, adenosine triphosphate (ATP), and butyrate kinase to produce adenosine diphosphate (ADP), and measuring the produced ADP." Claim 1 differs from Claim 2 only in that the phrase "a short-chain fatty acid having 3 to 6 carbon atoms in a sample" is replaced with "butyric acid in a sample." 
However, butyric acid (C4) is a species (type) of "short-chain fatty acid having 3 to 6 carbon atoms" - and this is self-evident from Claim 3; from the specification; and from the common technical knowledge in the art. In other words, the subject matter of Claim 1 is encompassed entirely within Claim 2. Because of this complete overlap in scope, Applicant respectfully submits that the Restriction between Groups I and II cannot be sustained.

Based thereon, it appears that applicants are asserting that claims 1 and 5-14 (‘invention I’) and claims 2-4 (‘invention II’) are directed to the same method.  In this regard, it is noted that neither claim 1 nor claim 2 recites an objective to the steps recited therein.  Thus, it is unclear whether:
(a) claims 1 and 2 are both directed to a method of detecting butyrate kinase activity in a mixed composition using an isolated/ purified short-chain fatty acid having 3 to 6 carbon atoms, 
(b) claims 1 and 2 are both directed to a method of detecting a short-chain fatty acid having 3 to 6 carbon atoms in a mixed composition using an isolated/purified butyrate kinase, 
(c) claim 1 is directed to a method of detecting butyrate kinase activity in a mixed composition using an isolated/purified short-chain fatty acid having 3 to 6 carbon atoms, while claim 2 is directed to a method of detecting a short-chain fatty acid having 3 to 6 carbon atoms in a mixed composition using an isolated/purified butyrate kinase, or 
(d) claim 1 is directed to a method of detecting a short-chain fatty acid having 3 to 6 carbon atoms in a mixed composition using an isolated/purified butyrate kinase, while claim 2 is directed to a method of detecting butyrate kinase activity in a mixed composition using an isolated/purified short-chain fatty acid having 3 to 6 carbon atoms.  

The examiner attempted to confirm the objectives of claims 1 and 2, as well as the subject matter of the elected invention, with applicants’ representative, Alan Townsley, on April 28, April 29, May 3, and May 12, 2022.  No confirmation was received.

Applicants are required to respond to this communication within two months of the above mailing date by clarifying the subject matter of the pending claims and clarifying the subject matter of the elected invention. 

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652